IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 18-30790                   United States Court of Appeals

                                  Summary Calendar
                                                                            Fifth Circuit

                                                                          FILED
                                                                   February 1, 2019

CLAIMANT ID 100257128,                                               Lyle W. Cayce
                                                                          Clerk
              Requesting Party - Appellant

v.

BP EXPLORATION & PRODUCTION, INCORPORATED; BP AMERICA
PRODUCTION COMPANY; BP, P.L.C.,

              Objecting Parties - Appellees



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:18-CV-4957


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       This appeal concerns an application of the Deepwater Horizon Economic
and Property Damages Settlement Agreement. The district court denied
discretionary review of the appeal panel’s decision in this case. We AFFIRM.
       In 2013, Claimant ID 100257128 (“Claimant”) sought compensation for
business economic losses from the claims administrator under the settlement



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
                                  No. 18-30790
agreement. The claims administrator initially awarded Claimant $320,386.51
for its losses, but then backtracked prior to payment and redesignated the
claim as one for “Failed Business Economic Loss.” Section 38.68 of the
settlement agreement defines a failed business as
      a business Entity that commenced operations prior to November
      1, 2008 and that, subsequent to May 1, 2010 but prior to December
      31, 2011, either (i) ceased operations and wound down, or (ii)
      entered bankruptcy or (iii) otherwise initiated or completed a
      liquidation of substantially all of its assets, as more fully described
      in Exhibit 6.

Any entity designated as a failed business must seek compensation under the
failed-business framework.
      After reevaluating the claim under this framework, the claims
administrator denied Claimant’s request. Claimant sought reconsideration
from the claims administrator, and its claim was once again denied. Claimant
appealed to an appeal panel, as provided under the settlement agreement,
alleging that the claims administrator had erred in designating it a failed
business. The appeal panel affirmed. Claimant then sought discretionary
review in the district court, which denied review. Claimant now appeals.
      Claimant argues that it is not a failed business under the terms of the
settlement agreement. According to Claimant, it filed for bankruptcy on April
20, 2010, prior to the timeframe articulated in § 38.68. Claimant argues that
the claims administrator’s redesignation of it as a failed business was therefore
erroneous and ought to have been overturned by the district court.
      We interpret the settlement agreement in accordance with general
maritime law, whereby a contract “should be read as a whole and its words
given their plain meaning unless the provision is ambiguous.” Holmes Motors,
Inc. v. BP Expl. & Prod., Inc., 829 F.3d 313, 315 (5th Cir. 2016) (quoting Breaux
v. Halliburton Energy Servs., 562 F.3d 358, 364 (5th Cir. 2009)). Looking at the

                                        2
                                  No. 18-30790
settlement agreement as a whole, we conclude that the claims administrator’s
designation was not in error. Although Claimant does not fall within the
bounds of § 38.68, other portions of the settlement agreement suggest that
Claimant is not entitled to business-economic loss. First, the failed-business
framework, appended as an exhibit to the settlement agreement, provides that
a business may not receive compensation under that framework if it “was in
default prior to May 1, 2010 under any existing financing agreement.”
Claimant does not appear to dispute that it was in default prior to May 1, 2010.
It is highly unlikely that the settlement agreement would deny a claimant
failed-business   compensation,     but       nonetheless   award   economic-loss
compensation. Accordingly, the failed-business framework provides good
reason to believe that Claimant is not entitled to economic-loss compensation.
Moreover, Policy 506, the policy implementing the business-economic-loss
framework, provides that “[a] claimant” that “entered bankruptcy . . . prior to
December 31, 2011, will not be deemed eligible to file a General Business
Economic Loss (‘General BEL’) claim.” Claimant seeks only economic-loss
compensation, but Policy 506 makes it plain that Claimant cannot receive such
compensation. We therefore find that the claims administrator did not err in
designating Claimant a failed business for purposes of the settlement
agreement.
      Alternatively, even if the administrator’s decision were in error, it was
not an abuse of discretion for the district court to refuse review of the decision.
It is established that the settlement agreement “gives the district court
discretion to decide whether it will review an award at all. Thus, the district
court’s denials of review are reviewed for abuse of discretion.” Lake Eugenie
Land & Dev., Inc. v. BP Expl. & Prod., Inc. (In re Deepwater Horizon), 785 F.3d
1003, 1011 (5th Cir. 2015). This court has also held that it “is wrong to suggest
that the district court must grant review of all claims that raise a question
                                          3
                                No. 18-30790
about the proper interpretation of the Settlement Agreement.” Holmes Motors,
829 F.3d at 316.
      What Claimant alleges is a single misapplication of the settlement
agreement. A refusal to review so isolated an error, were one to exist here,
cannot constitute an abuse of discretion. A contrary holding would “turn[] the
district court’s discretionary review into a mandatory review [and] would
frustrate the clear purpose of the Settlement Agreement to curtail litigation.”
Id. (quoting In re Deepwater Horizon, 785 F.3d 986, 999 (5th Cir. 2015)).
Instead, our reversals have been limited to cases involving pressing issues of
the settlement agreement’s interpretation that are either likely to recur or
have split the appeal panels. See, e.g., In re Deepwater Horizon, 632 F. App’x
199, 203 (5th Cir. 2015) (unpublished) (finding abuse of discretion where
district court refused to review decision involving issues that “have and will
come up repeatedly” and upon which “[t]he Appeal Panels are split.”). Claimant
makes no argument that such circumstances are present here, and it does not
appear they are: these facts are unique, and we are aware of no contrary
decisions by an appeal panel. Accordingly, the district court did not abuse its
discretion in denying review.
      The judgment of the district court is therefore AFFIRMED.




                                      4